UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                                 No. 99-60004
                               Summary Calendar

CURTIS L. ANDERSON,
                                                              Plaintiff-Appellant,
                                      versus
MISSISSIPPI STATE DEPARTMENT OF HEALTH,
                                                             Defendant-Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                              (4:97-CV-23-B-B)
                                 August 18, 1999
Before POLITZ, JONES, and WIENER, Circuit Judges.
PER CURIAM:*

      Curtis L. Anderson appeals an adverse summary judgment granted the
Mississippi State Department of Health (“MSDH”). Anderson, currently employed

by MSDH, sued alleging unlawful race and sex discrimination in violation of
Title VII, 42 U.S.C. § 2000e et seq., and retaliation for conduct protected by

Title VII. The claims asserted arose from the denial of Anderson’s request for a
demotional transfer during a budgetary freeze, and the interim decision of MSDH

to change the job requirements for the position, thus rendering Anderson

unqualified.

  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set
forth in 5TH CIR. R. 47.5.4.
      In a model succinct and thorough opinion, the trial court held that Anderson
had failed to offer evidence to rebut MSDH’s legitimate, nondiscriminatory reason

for declining to transfer him and that he had failed to establish a prima facie case

of unlawful retaliation. Having reviewed the briefs and pertinent parts of the
record, and on the facts as found, authorities cited, and analysis made by the district

court in its Memorandum Opinion signed on December 7, 1998, and filed on

December 9, 1998, the judgment appealed is AFFIRMED.




                                          2